United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2083
Issued: February 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2013 appellant, through his attorney, filed a timely appeal from a
June 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the decision.
ISSUE
The issue is whether appellant met his burden of proof to establish more than a 13 percent
impairment based on the hearing loss of the left ear for which he received a schedule award.
On appeal appellant’s attorney asserts that a conflict in medical evidence has been
established regarding the degree of appellant’s left ear hearing loss and the case should be
remanded for an impartial evaluation in this regard.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 9, 2009 appellant, then a 56-year-old mechanical engineering technician,
filed an occupational disease claim alleging that noise exposure at work caused hearing loss.
The record includes copies of employing establishment audiograms dated July 3, 1978 to
January 26, 2009.
In a January 26, 2009 report, James B. Robertson, an employing
establishment audiologist, diagnosed bilateral sensorineural hearing loss and provided results of
audiograms dated January 22 and 26, 2009.
OWCP referred appellant to Dr. Emil P. Liebman, a Board-certified otolaryngologist. In
a report dated June 17, 2009, Dr. Liebman advised that physical examination and audiometric
findings indicated that appellant had a high frequency sensorineural hearing loss in the right ear
and a more severe hearing loss on the left. He concluded that appellant’s right ear hearing loss
was due to noise exposure and that the hearing loss on the left was not due to noise exposure.
Dr. Liebman recommended that a magnetic resonance imaging (MRI) scan study be done to rule
out a lesion such as an acoustic neuroma and submitted results of an audiogram done on
June 16, 2009.2
On July 27, 2009 an OWCP medical adviser reviewed the audiogram and determined that
appellant had no ratable impairment on the right and a 48.75 percent hearing loss on the left. He
advised that the recommended MRI scan study be done. On August 9, 2009 Dr. Kathy L.
Goodman, an OWCP consulting audiologist, advised that appellant’s left ear hearing loss was
not consistent with noise exposure.
On September 8, 2009 OWCP accepted that appellant sustained employment-related
hearing loss on the right.
In a supplemental report dated April 14, 2010, Dr. Liebman noted that an MRI scan study
of the brain was negative for pathology or tumors. He reiterated his opinion that appellant’s left
ear hearing loss was not related to noise exposure and indicated that he had a zero percent ratable
loss on the right and a 48.8 percent loss on the left. On November 16, 2010 an OWCP medical
adviser agreed with Dr. Liebman’s hearing loss findings and indicated that appellant had 0
percent impairment of the right ear and 48.75 percent impairment on the left. He incorporated a
November 1, 2010 note in which Dr. Goodman indicated that she agreed with Dr. Liebman’s
opinion that appellant’s left ear hearing loss was inconsistent with noise exposure.
Appellant filed a schedule award claim on April 4, 2011. In an April 15, 2011 decision,
OWCP found that he was not entitled to a schedule award for his accepted right ear hearing loss
because the medical evidence did not demonstrate a measureable impairment on the right.
Appellant, through his attorney, timely requested a hearing that was held on
August 17, 2011. He submitted reports from Dr. David Bromberg, an attending Board-certified
otolaryngologist, dated August 9 and September 11, 2011. Dr. Bromberg indicated that he
2

The June 16, 2009 audiogram indicated testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per
second and revealed the following: right ear 5, 10, 10 and 35 decibels; left ear 55, 50, 50 and 60 decibels,
respectively.

2

examined appellant on May 12, 2011 and that appellant had audiometric testing that
demonstrated severe to profound hearing loss in the left ear. He advised that he could not say
with medical certainty that noise exposure caused appellant’s hearing loss on the left but could
say that it was exacerbated by his work environment.
By decision dated November 2, 2011, an OWCP hearing representative set aside the
April 15, 2011 decision and remanded the case to OWCP to prepare a new statement of accepted
facts and to ask that Dr. Liebman provide a rationalized explanation regarding appellant’s
hearing loss on the left.
On remand OWCP prepared an updated statement of accepted facts and referred the case
file back to Dr. Liebman. In a February 8, 2012 report, Dr. Liebman advised that appellant’s left
ear hearing loss was neither the type nor degree one would expect with noise exposure and
concluded that it was an idiopathic sensorineural hearing loss with a negative MRI scan study.
In decisions dated March 1, 2012, OWCP denied appellant’s claim that his left ear
hearing loss was causally related to noise exposure at work and found that he was not entitled to
a schedule award for his left ear hearing loss. Appellant’s attorney requested a hearing that was
held on June 6, 2012.
By decision dated August 6, 2012, an OWCP hearing representative set aside the
March 1, 2012 decisions. She advised that there was no medical evidence that adequately
addressed the issue of appellant’s left ear hearing loss, noting that Dr. Bromberg did not provide
examination or audiometric test results, and that Dr. Liebman did not adequately explain his
rationale in finding that appellant’s left ear hearing loss was not employment related. The
hearing representative remanded the case to OWCP to obtain a new second opinion evaluation,
to be followed by an appropriate decision.
In a September 4, 2012 report, Dr. Bromberg opined that appellant’s left ear hearing loss
was either caused or aggravated by noise exposure at work.
OWCP referred appellant to Dr. Louis Rondinella, a Board-certified otolaryngologist,
and provided him with an updated statement of accepted facts and the medical record. In a
September 11, 2012 report, Dr. Rondinella noted that appellant had retired in November 2011,
the date of his last exposure to noise at work. He provided physical examination findings and
audiometric test results. Dr. Rondinella opined that, within a reasonable degree of medical
probability, appellant had bilateral noise-induced high frequency hearing loss in both ears which
was directly caused by noise exposure at work. He indicated that the hearing loss had stabilized
with January 26, 2009 as the date of maximum medical improvement. Dr. Rondinella provided
verification of audiometric testing and results from an August 10, 2012 audiogram that reflected
testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second which revealed
the following: right ear 10, 15, 15 and 40 decibels; left ear 25, 25, 40 and 55 decibels,
respectively. He advised that appellant had a 0 percent hearing loss in his right ear and a 13.125
percent loss on the left.
On November 29, 2012 OWCP accepted that appellant sustained bilateral noise-induced
hearing loss. Dr. Salim Matar, a Board-certified otolaryngologist and an OWCP medical

3

adviser, reviewed the medical record. In a December 12, 2012 report, he indicated that
maximum medical improvement was reached on January 23, 2009 and advised that he was in full
agreement with Dr. Rondinella’s report and that, in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides),3 appellant had a 0 percent ratable impairment of the right ear and a 13.125
percent impairment on the left.
By decision dated December 18, 2012, OWCP granted appellant a schedule award for a
13 percent impairment of his left ear, for 6.76 weeks of compensation, to run from January 26 to
March 14, 2009. Appellant, through his attorney, timely requested a hearing that was held on
April 11, 2013. At the hearing appellant’s attorney asserted that Dr. Rondinella’s audiogram
results were grossly different from those of Dr. Liebman who had previously examined appellant
for OWCP and found a 48.75 percent hearing loss on the left. He submitted a May 12, 2011
audiogram from Dr. Bromberg which also demonstrated a 48.75 percent hearing loss on the left.4
Counsel maintained that, at the very least, a conflict in medical evidence had been created
regarding the degree of appellant’s hearing loss in the left ear.
By decision dated June 12, 2013, an OWCP hearing representative reviewed the
audiograms from Drs. Liebman, Bromberg and Rondinella and found that the weight of the
medical evidence rested with the opinion of Dr. Rondinella and affirmed the December 18, 2012
decision.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.8
For decisions issued after May 1, 2009, the sixth edition is to be used.9
3

A.M.A., Guides (6th ed. 2008).

4

The May 12, 2011 audiogram reflected testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per
second and revealed the following: right ear 10, 15, 15, and 40 decibels; left ear 60, 60, 50 and 60 decibels,
respectively.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
9

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added and averaged.10 The “fence” of 25 decibels is then deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.11 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.12 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.13 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.14
Further, OWCP procedures provide that the employee undergo audiological evaluation
and otological examination; that the audiological testing precede the otologic examination; that
the audiological evaluation and otologic examination be performed by different individuals as a
method of evaluating the reliability of the findings; that the clinical audiologist and
otolaryngologist be certified; that all audiological equipment authorized for testing meet the
calibration protocol contained in the accreditation manual of the American Speech and Hearing
Association; that the audiometric test results include both bone conduction and pure-tone air
conduction thresholds; speech reception thresholds and monaural discrimination scores; and that
the otolaryngologist’s report include the date and hour of examination; date and hour of the
employee’s last exposure to loud noise; and a rationalized medical opinion regarding causal
relationship.15
ANALYSIS
OWCP accepted that appellant sustained a bilateral hearing loss due to noise exposure at
work and granted him a schedule award for 13 percent impairment of the left ear, based on the
September 11, 2012 report of Dr. Rondinella, who provided a second opinion evaluation for
OWCP.
In the September 11, 2012 report, Dr. Rondinella noted examination findings and
reviewed a September 10, 2012 audiogram that was obtained on his behalf. Using OWCP’s
standard procedures described above, he advised that appellant’s employment-related noise
exposure did not cause a ratable hearing loss on the right but was sufficient to cause 13 percent
impairment on the left. The September 10, 2012 audiogram tested frequency levels of 500,
1,000, 2,000 and 3,000 decibels and reflected losses of 25, 15, 40 and 55 decibels respectively on
10

A.M.A., Guides, supra note 3 at 250.

11

Id.

12

Id.

13

Id. at 251; see Federal (FECA) Procedure Manual, supra note 8 at section 3.700.b(2)(a) and (b).

14

Horace L. Fuller, 53 ECAB 775 (2002).

15

Federal (FECA) Procedure Manual, Part 3 -- Medical, Specific Conditions, Chapter 3.600.8(a)
(September 1995); see D.S., Docket No. 13-1463 (issued November 14, 2013).

5

the left, for a total decibel loss of 135 and loss of 10, 15, 15 and 40 decibels on the right.16
Following OWCP procedures described above, the decibel total of 80 for the right ear, when
divided by 4, yields an average of 20, which is less than the fence of 25, for no impairment of the
right ear. Therefore, appellant’s right ear impairment was not ratable. For the left ear, dividing
the total decibel loss of 135 by 4 resulted in an average hearing loss of 33.75 decibels. This
average was reduced by 25 decibels, yielding an 8.75 loss which, when multiplied by 1.5,
yielded a 13.125 monaural loss on the left. OWCP properly rounded this fraction down to reflect
a 13 percent impairment of the left ear.17 OWCP’s medical adviser supported Dr. Rondinella’s
conclusion.
The record also includes employing establishment audiometric test results from 1978
to 2009. These, however, do not comport with the appropriate standards because there is no
evidence that appellant underwent examination by an otolaryngologist, that the audiometric
testing was performed by a certified audiologist or that all the equipment used for testing met the
required standards.18 Moreover, the most recent employing establishment report was dated in
January 2009, almost four years prior to the December 18, 2012 schedule award. Likewise,
Dr. Liebman’s June 16, 2009 audiogram does not constitute contemporaneous medical evidence.
Finally, Dr. Bromberg’s May 12, 2011 audiogram does not comport with appropriate standards
because it too does not indicate that the audiometric testing was performed by a certified
audiologist or that all the equipment used for testing met the required standards.19 Thus, there is
no probative medical evidence showing that appellant had a greater hearing loss than the 13
percent for which he received a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 13 percent impairment of the left ear for
which he received a schedule award.

16

The decibel total of 80 on the right, when divided by 4, yields an average of 20, which is less than the fence of
25, for a zero impairment of the right ear.
17

Id. at Chapter 3.700.4.b(2)(b) (January 2010).

18

Supra note 15.

19

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 25, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

